Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 were previously pending and subject to the non-final office action mailed February 2nd, 2022. In the Response, submitted April 29th, 2022, claims 1, 5, 7, 13, and 16 were amended, claims 3-4 and 15 were canceled, claims 21-23 were added, and no new matter was added. Therefore, claims 1-2, 5-14, and 16-23 are currently pending and subject to the following Final office action.
Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on April 29th, 2022, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 2-6 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-2, 5-14, and 16-23 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 10 of this final office action. 
	On page 3 of the Response, the Applicant argues the following:

	“Claim 1 is not directed to a method of organizing human activity (managing personal behavior/commercial interactions) or to a mental process as the Office contends […] Claim 1 has been amended to recite several features that are neither directed to a method of organizing human activity nor to a mental process. Instead, claim 1 has been amended to recite a technical solution to a technical problem […] the instant patent application states that “while aircraft [] is in route to arrival airport [], the passenger may access the luggage redirection system… to schedule and/or modify delivery services while in route […] Applicant respectfully submits that the claim amendments shown in claim 1 are directed to the technical features that can allow a passenger to redirect or view status of multiple pieces of luggage on an aircraft when the aircraft is in route to a destination”. 

	The Examiner respectfully disagrees that the amended independent claims are not directed towards certain methods of organizing human activity and mental processes. As noted above by the Applicant, amended independent claim 1 recites limitations for accessing a luggage redirection system while an aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in route based on a schedule change of a passenger meeting that occurred while in flight. Such claimed features for enabling a passenger to reschedule or modify a delivery service based on particular circumstances/conditions, in addition to generating one or more redirection offers for the passenger, recite a commercial interaction in the form of business relations and sales activities (MPEP 2106.04(a)(2)(II)). As disclosed by the Applicant in the Specification, “delivery service provider may include, not limited to, a private car delivery, commercial delivery service (e.g., FedEx, UPS, etc.), commercial van couriers […] or any combination thereof to route the luggage to the destination” (¶ [0034]). As such, these features are considered to be an abstract idea and are not considered technical features that recite a technical solution to a technical problem. The independent claims merely recite generic computer components including a server located on an aircraft (comprising a processor and memory), a luggage redirection system, user interface system, third party server, and a delivery provider system for implementing the judicial exception and enabling a passenger to perform the commercial interaction discussed above. Accordingly, the servers, luggage redirection system, processor, memory programmed with executable instructions, user interface system, and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the aircraft wherein the passenger may perform the luggage redirection is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	On pages 3-4 of the Response, the Applicant argues the following:

	“Claim 1 does not recite features that are directed to managing personal behavior or commercial interaction sub-grouping within the method of organizing human activity […] However, claim 1 is not directed or managing personal behavior at least because claim 1 describes at least the following operations that are not directed to managing personal behavior […]” 
	The Examiner respectfully disagrees that independent claims 1 and 13 do not recite limitations that are directed towards managing personal behavior. Independent claim 1, as amended recites “send[ing] one or more messages to a delivery service provider system, the one or more messages containing information instructing the delivery service provider system to delivery the multiple pieces of luggage […] according to the luggage delivery instructions”. Such features for instructing a delivery service provider, such as “a private car delivery, commercial delivery service (e.g., FedEx, UPS, etc.), commercial van couriers […] or any combination thereof to route the luggage to the destination” (¶ [0034], Specification), recite concepts of managing personal behavior in the form of following rules or instructions (see MPEP 2106.04(a)(2)(II)(C)).

	On page 4 of the Response, the Applicant argues the following:

	“Claim 1 is also not directed to a mental process because at least the above bulleted claim features cannot be reasonable performed in the human mind […]”. 
	The Examiner respectfully disagrees that independent claims 1 and 13 do not recite limitations that are directed towards a mental process. The Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer […]  examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process” (see MPEP 2106.04(a)(2)(III)(C)). As discussed above, the independent claims merely recite generic computer components including a server located on an aircraft (comprising a processor and memory), a luggage redirection system, user interface system, third party server, and a delivery provider system for implementing the judicial exception and enabling a passenger to perform the claim features. Accordingly, the features directed towards receiving a selection of multiple pieces of luggage associated with luggage identifying information and delivery parameters, generating one or more luggage redirection offers based on an evaluation of the delivery parameters and information received from a third party, receiving a selection of a luggage redirection offer, and sending a message to a delivery service provider containing instructions to deliver the luggage recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (See MPEP 2106.04(a)(2)(III)). 

	On page 5 of the Response, the Applicant argues the following:

	“Claim 1 recites additional elements that integrate the alleged judicial exception into a practical application […] claim 1 is directed to address th drawbacks of conventional technology in which a passenger was “unable to schedule or modify the scheduled delivery [of luggage]… while the passenger is traveling” […] Claim 1 is directed to operations performed by a server located in an aircraft that allows a server to access luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger in in the route based on schedule change […] Thus, claim 1 integrates the alleged judicial exception into a practical application that would allow passenger to redirect status of multiple pieces of luggage on an aircraft […]”. 
	The Examiner respectfully disagrees that the independent claims 1 and 13 recite additional elements that integrate the judicial exception into a practical application. As discussed above, the independent claims merely recite generic computer components including a server located on an aircraft (comprising a processor and memory), a luggage redirection system, user interface system, third party server, and a delivery provider system for implementing the judicial exception and enabling a passenger to perform the commercial interaction discussed above. Accordingly, the servers, luggage redirection system, processor, memory programmed with executable instructions, user interface system, and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the aircraft wherein the passenger may perform the luggage redirection is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). The Examiner further notes “courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (MPEP 2106.04(d)(I)).

	On page 5 of the Response, the Applicant argues the following:
	
	“Claim 1 recites additional elements that amount to significantly more than the alleged judicial exception. The individual and combination of features described above in Step 2A Prong One and Prong Two analysis allow for a server to facilitate a redirecting or viewing status of multiple pieces of luggage on an aircraft […] the server located in an aircraft can perform access to luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage, and the server can also generate one or more luggage redirection offers […]”.
	The Examiner respectfully disagrees that the independent claims recite additional elements or features that, individually or in combination, that ensure that the claims amount to significantly more than the abstract idea. As discussed above, the independent claims merely recite generic computer components including a server located on an aircraft (comprising a processor and memory), a luggage redirection system, user interface system, third party server, and a delivery provider system for implementing the judicial exception and enabling a passenger to perform the commercial interaction discussed above. Accordingly, the servers, luggage redirection system, processor, memory programmed with executable instructions, user interface system, and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the aircraft wherein the passenger may perform the luggage redirection is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). The Examiner further notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).
	
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 6-8 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-2, 5-14, and 16-23 have been fully considered and are moot in view of the amended rejection that may be found starting on page 29 of this final office action. 
	On pages 6-8 of the Response, the Applicant submits that the prior art of record fails to teach or suggest the amended features of the independent claims and their dependents. In view of the amendments to the claims and newly added claims, the Examiner has set forth an amended U.S.C. § 103 rejection for claims 1-2, 5-14, and 16-23 that may be found starting on page 29 herein. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-14, and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “information received from the server from a third-party system”. There is a lack of antecedent basis in the claim for “the server from a third-party system”. Thus, claim 1 and dependent claims 2, 5-12, and 21-22, are rendered indefinite for reciting limitations for which there is a lack of antecedent basis. For the sake of compact prosecution, the limitation will be interpreted as reciting “a server from a third-party system”. 
	Claim 13 recites “transmitting the one or more luggage redirection offers to the user interface system via the vehicle communication network”. There is a lack of antecedent basis in the claim for “the vehicle communication network”. Further, claim 13 recites “wherein the one or more luggage redirection offers is generated based on an evaluation of the delivery parameters and information received from the server from a third-party system that is external to the aircraft that includes the server”. There is a lack of antecedent basis in the claim for “the server from a third-party system” and “the aircraft that includes the server”. Thus, claim 13 and dependent claims 14, 16-20, and 23 are rendered indefinite for reciting limitations for which there is a lack of antecedent basis. For the sake of compact prosecution, these limitations will be interpreted as reciting “a vehicle communication network” and “a server from a third-party system that is external to the aircraft including a server”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-14, and 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-2, 5-12, and 21-22 are directed to a system (i.e. a machine) and claims 13-15, 20, and 23 are directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-20 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and mental processes. 
	Claim 1 recites, in part:


Access to a luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in the route based on schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 


Receive […] selection of each of the multiple pieces of luggage associated with luggage identifying information and delivery parameters representative of passenger preferences, wherein the delivery parameters include an input of a desired destination for each of the multiple pieces of luggage; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Wherein the luggage identifying information includes a geographic map showing a real-time geographic route traveled by the multiple pieces of luggage and a status that is representative of a stage of travel;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Wherein , for each of the multiple pieces of luggage, the status indicates that a luggage is on a given aircraft, an estimated arrival at an airport, that the luggage is in the luggage sorting area, that the luggage is out for delivery, or that the luggage is delivered; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Generate, for each of the multiple pieces of luggage, one or more luggage redirection offers and transmit the one or more luggage redirection offers to the user […]; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Wherein the one or more luggage redirection offers is generated based on an evaluation of the delivery parameters and information received from […] a third party […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Receive, for each of the multiple pieces of luggage, a selection of a luggage redirection offer from the one or more luggage redirection offers from the user […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Generate and store […] for each of the multiple pieces of luggage, luggage delivery instructions in association with the luggage identifying information based on the selected luggage redirection offer;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Send one or more messages to a delivery service provider […] the one or more messages containing information instructing the delivery service provider […] to deliver the multiple pieces of luggage corresponding to the luggage identifying information according to the luggage delivery instructions associated with the luggage identifying information. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Thus, claims 1, 2, 5-12, and 21-22, by virtue of dependence, recite an abstract idea. Moreover, the following claims further recite an additional abstract idea. 
	Claim 7 recites, in part, “receive the luggage identifying information and the delivery parameters, display the one or more luggage redirection offers, and receive the selection of the luggage redirection offer”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of organizing human activity (see MPEP 2106.04 (a)(2)(II)). 
	Claim 10 recites, in part, “obtain delivery variables from third party […] that are external to the vehicle and generate the one or more luggage redirection offers based on the delivery variables”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 11 recites, in part, “receive itinerary information for the passenger, determine travel variables based on the itinerary information, and generate the one or more luggage redirection offers based on the travel variables”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 12 recites, in part, “receive luggage location information for luggage corresponding to the received luggage identifying information, determine status and location information for luggage corresponding to the received luggage identifying information and store the determined status and location information in associated with the received luggage identifying information, and generate one or more notification messages comprising the determined status and location information and […] the one or more notification messages to the user […]”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these limitations are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 
	Claim 21 recites, in part, “receive, prior to departure of the aircraft to the destination, a flight data comprising itinerary information of a passenger and luggage identifying information of one or more pieces of luggage checked in by the passenger, wherein the itinerary information is associated with the luggage identifying information, and wherein the itinerary information includes accommodation information that indicates location and identification where the passenger is staying”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these limitations are directed towards mental processes. In particular, these limitations recite concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 22 recites, in part, “receive […] itinerary information while the aircraft is in route to the destination; determine that the itinerary identifying information is validated against the itinerary information that is received prior to departure; obtain, in response to the determine, the luggage identifying information associated with the itinerary information, and cause […] to display the luggage identifying information”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these limitations are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 13 recites, in part:

Access to a luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in the route based on schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). 


Receiving […] selection of each of the multiple pieces of luggage associated with luggage identifying information and delivery parameters representative of passenger preferences, wherein the delivery parameters include an input of a desired destination for each of the multiple pieces of luggage; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Wherein the luggage identifying information includes a geographic map showing a real-time geographic route traveled by the multiple pieces of luggage and a status that is representative of a stage of travel;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Wherein, for each of the multiple pieces of luggage, the status indicates that a luggage is on a given aircraft, an estimated arrival at an airport, that the luggage is in the luggage sorting area, that the luggage is out for delivery, or that the luggage is delivered; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Generating, for each of the multiple pieces of luggage, one or more luggage redirection offers and transmit the one or more luggage redirection offers to the user […]; 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).
Wherein the one or more luggage redirection offers is generated based on an evaluation of the delivery parameters and information received from […] a third party […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Receiving, for each of the multiple pieces of luggage, a selection of a luggage redirection offer from the one or more luggage redirection offers from the user […];
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Generating and storing, for each of the multiple pieces of luggage, luggage delivery instructions in association with the luggage identifying information based on the selected luggage redirection offer;
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Sending one or more messages to a delivery service provider […] the one or more messages containing information instructing the delivery service provider […] to deliver the multiple pieces of luggage corresponding to the luggage identifying information according to the luggage delivery instructions associated with the luggage identifying information. 
	This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Thus, claims 13, 15-20, and 23, by virtue of dependence, recite an abstract idea. Moreover, the following claims further recite an additional abstract idea.

	Claim 18 recites, in part, “obtaining delivery variables from third party […] that are external to the vehicle and generate the one or more luggage redirection offers based on the delivery variables”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

 	Claim 19 recites, in part, “receiving itinerary information for the passenger, determining travel variables based on the itinerary information, and generating the one or more luggage redirection offers based on the travel variables”. This limitation is directed towards certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, this limitation is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 20 recites, in part, “receiving luggage location information for luggage corresponding to the received luggage identifying information, determining status and location information for luggage corresponding to the received luggage identifying information and store the determined status and location information in associated with the received luggage identifying information, and generating one or more notification messages comprising the determined status and location information and […] the one or more notification messages to the user […]”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these limitations are directed towards mental processes. In particular, these limitations recite concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

Claim 23 recites, in part, “receiving, prior to departure of the aircraft to the destination, a flight data comprising itinerary information of a passenger and luggage identifying information of one or more pieces of luggage checked in by the passenger, wherein the itinerary information is associated with the luggage identifying information, and wherein the itinerary information includes accommodation information that indicates location and identification where the passenger is staying”. These limitations are directed towards certain methods of organizing human activity. In particular, these limitations recite concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Further, these limitations are directed towards mental processes. In particular, these limitations recite concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 


	Claims 1-2, 5-12, and 21-22 recite additional elements of an in-flight entertainment (IFE) system, a server located in the aircraft, a processer, a memory programmed with executable instructions, a luggage redirection system, a user interface system, a server from a third party,  features for electronically storing information (storing luggage delivery instructions in a data store), a delivery service provider system, and features for transmitting data over a network (receiving information from user interface systems, transmitting luggage redirection offers, sending messages to a delivery service provider system). The IFE, servers, luggage redirection system, processor, memory programmed with executable instructions, user interface system, and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically storing information and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the aircraft wherein the passenger may perform the luggage redirection is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).


	Claims 2 and 14 recite the additional elements of a processor configured to automatically send one or more messages to the delivery service provider system when communication connectivity is available with systems external to the vehicle. The processor and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network (sending messages when communication connectivity is available) are considered additional elements  directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the vehicle is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Claims 5 and 16 recite the additional elements of electronically storing/retrieving data from a memory (one or more messages are queued in at least one data store) and transmitting data over a network (sending the one or more messages to the delivery service provider once the aircraft lands, wherein communication connectivity is not available with systems external to the vehicle until the vehicle lands). The features for electronically storing/retrieving data from a memory and transmitting/receiving data over a network (sending messages when communication connectivity is available) are considered additional elements  directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 6 and 17 recite the additional elements of the user interface system is one of a seatback device, an in-seat device, and a personal electronic device. The seatback device, in-seat device, and personal electronic device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 7 recites the additional elements of a user interface system comprising at least one device processor and device memory storing an application. The user interface system, device processor, device memory, and application are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the application configured to receive and display information is considered to be additional elements that are merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 8 recites the additional elements of an electronic boarding pass, device memory, and electronically storing/retrieving information from a memory (retrieving an electronic boarding pass stored in a memory). The features for electronically storing/retrieving data from a memory are considered additional elements  directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the electronic boarding pass is considered to be additional elements that are merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claim 9 recites the additional elements of a user interface system coupled to an image capture device configured to scan information and features for extracting information from a scan. The user interface system and image capture device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for scanning an image and extracting information from a scanned image are considered to be an additional element directed towards mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 10 and 18 recites the additional elements of third party systems external to the vehicle. The third party systems are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 11 and 19 recite the additional elements of transmitting information over a network (receiving itinerary information for the passenger). The features for transmitting information over a network are considered to be an additional element directed towards mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 12 and 20 recite the additional elements of features for transmitting information over a network (receive luggage location information and transmitting notification messages). The features for transmitting information over a network are considered to be an additional element directed towards mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 13-14, 16-20, and 23 recite additional elements of a server located in an aircraft, a luggage redirection system, a user interface system, a server from a third party, a delivery service provider system, a vehicle communication network, and features for transmitting data over a network (receiving information from user interface systems, transmitting luggage redirection offers, sending messages to a delivery service provider system). The servers, luggage redirection system, vehicle communication network, user interface system, and delivery service provider system are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus are considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the aircraft wherein the passenger may perform the luggage redirection is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).

	Accordingly, the in-flight entertainment (IFE), server located on an aircraft, luggage redirection system, server from a third party, vehicle communication network, vehicle, features for electronically storing information, processor, memory programmed with executable instructions, user interface system, delivery service provider system, IFEC, seatback device, in-seat device, personal electronic device, device processor, device memory, application, electronic boarding pass, image capture device, third party systems, features for scanning and extracting information from a scanned image, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-2, 5-14, and 16-23 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-2, 5-14, and 16-23  are merely left with an in-flight entertainment (IFE), server located on an aircraft, luggage redirection system, server from a third party, vehicle communication network, vehicle, features for electronically storing information, processor, memory programmed with executable instructions, user interface system, delivery service provider system, IFEC, seatback device, in-seat device, personal electronic device, device processor, device memory, application, electronic boarding pass, image capture device, third party systems, features for scanning and extracting information from a scanned image, and features for transmitting data over a network.
	Claims 1-2, 5-14, and 16-23 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-2, 5-14, and 16-23 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, the features for transmitting/receiving data over a network, electronically storing/retrieving data, and scanning/extracting information from an image are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, retrieving information in a memory, and electronically scanning or extracting data from a physical document are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network, electronically storing/retrieving information in a memory, and scanning or extracting information from an image, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The IFE, luggage redirection system, servers, vehicle communication network, processor, memory programmed with executable instructions, user interface system, delivery service provider system, IFEC, seatback device, in-seat device, personal electronic device, device processor, device memory, application, image capture device, and third party systems are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	The IFE, the aircraft wherein the passenger may perform the luggage redirection, IFEC, the application configured to receive and display information, and electronic boarding pass are considered to be additional elements that are merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Viewed as a whole, claims 1-2, 5-14, and 16-23, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-2, 5-14, and 16-23 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-2, 5-14, and 16-23 are rejected under 35 U.S.C § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 9-10, 12-15, 17-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Hendrickson U.S. Publication No. 2011/0040655A1, hereafter known as Hendrickson. 

Claims 1, 6-7, 9-10, 12-13, 17-18, and 20-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Pandya et al. U.S. Publication No. 2003/0141411A1, hereafter known as Pandya, in further view of High et al. U.S. Publication No. 2017/0236092A1, hereafter known as High, in further view of Sasaki et al. U.S. Publication No. 2013/0252591A1, hereafter known as Sasaki, in further view of de Almeida Madeira U.S. Publication No. 2020/0364649A1, hereafter known as Madeira. 

Claim 1: Guiol teaches the following:
[…] system for redirecting or viewing status of multiple pieces of luggage on an aircraft when the aircraft is in route to a destination, the system comprising:
	Guiol teaches “A system and method of delivering a bag to a final destination are described. The system receives a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with customer-related information” (see abstract); “FIG. 2 illustrates an example system architecture 200 for providing an article delivery system […] including a mobile application 210, a bag delivery service 220, an ATI baggage reconciliation system (BRS) 230, a courier company system 240 and ancillary systems 250” (¶ [0047]); “Each of the above systems may communicate by sending messages via a network 260 by any suitable means” (¶ [0048]); “It will be appreciated that the mobile application 210 is not essential for providing a bag delivery system or for ordering a bag delivery service. For example, in some embodiments, the mobile application 210 is replaced by an ordering system integrated in the airline system in case the service is provided by the airline” (¶ [0051]); “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325 […] the price of bag delivery is calculated according to dynamic pricing, whereby the price of a service varies in accordance with the current demand for the service” (¶ [0091]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094]). 
	Thus, Guiol teaches a system configured to receive customer requests to re-route a bag to a final destination via a mobile application (or ordering system integrated into an airline system) and the customer may be presented with dynamic pricing information for the bag delivery service in accordance with the customer request (equivalent to a content distribution system). Further, the system mobile application, databases, courier company system, bag delivery service, and ancillary systems may all be connected via a network; equivalent to a system for redirecting multiple pieces of luggage on an aircraft.
A server […] the server comprising at least one processor and at least one memory programmed with executable instructions, the at least one processor configured to execute the executable instructions to:
	Guiol teaches “a bag delivery system comprises a receiver for receiving customer-related information associated with the bag and a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information” (¶ [0007]); “As shown in FIG. 1, a user 102 may send a delivery request 107 to a server such as an API server 108 via an application 106 located on a mobile device. The delivery request 107 may include passenger-related information associated with the bag 101” (¶ [0045]); “FIG. 2 illustrates an example system architecture 200 for providing an article delivery system […] including a mobile application 210, a bag delivery service 220, an ATI baggage reconciliation system (BRS) 230, a courier company system 240 and ancillary systems 250” (¶ [0047]); “Each of the above systems may communicate by sending messages via a network 260 by any suitable means” (¶ [0048]); “bag delivery service 220 may comprise a web interface 221, service logic 222, a delivery time computer 223, an airport database 224, a delivery time database 225 and a delivery order database 226.” (¶ [0055]); “service logic 222 may comprise a computer processor for running one or more computer readable program instructions to enable an API to provide a bag delivery service” (¶ [0056]).
	Thus, Guiol teaches a system comprising a receiver for receiving a customer request (over a network) to re-route a bag including a final destination, where the system further comprises a delivery order database for storing information related to requests for the bag delivery service made by customers. Further, the bag delivery service system comprises a server for receiving the a delivery request from a user computer application, where the bag delivery service system (server) may comprise a computer processor and computer readable program instructions to enable an API to provide the bag delivery service; equivalent to a server comprising at least one processor and at least one memory programmed with executable instructions, the at least one processor configured to execute the executable instructions.
	Access to a luggage redirection system […] to reschedule or modify delivery services of the multiple pieces of luggage […]; 
	Guiol teaches “a bag delivery system comprises a receiver for receiving customer-related information associated with the bag and a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information” (¶ [0007]); “As shown in FIG. 1, a user 102 may send a delivery request 107 to a server such as an API server 108 via an application 106 located on a mobile device. The delivery request 107 may include passenger-related information associated with the bag 101” (¶ [0045]); “The mobile application 302 is able to query existing airport legacy systems to provide bag details and the service availability for a given passenger […] the mobile application 302 is able to return the service availability, destination airport, number and weight (kg) of bags, flight information and a Service_Availability_ID to the passenger 301, wherein the Service_Availability_ID is a unique reference that may be used to confirm ordering the delivery service” (¶ [0073]). 
	Thus, Guiol teaches a bag delivery system wherein a user may send a delivery request to re-route their bag or bags to a final destination via a computer application. Further, the application is configured to query and return a service availability for a given passenger, including a number and weight of the bags available for the delivery service; equivalent to accessing luggage redirection system to reschedule or modify delivery services of the multiple pieces of luggage.

	Receive, from a user interface system selection of each of the multiple pieces of luggage associated with luggage identifying information and delivery parameters representative of passenger preferences, wherein the delivery parameters include an input of a desired destination for each of the multiple pieces of luggage; 
	Guiol teaches “FIG. 3 illustrates a first example workflow showing the preliminary checks performed by an embodiment of the invention before the passenger orders the service to ensure the service can be effectively provided” (¶ [0071]); “it will be appreciated that FIG. 3 shows an example diagram representing the messages and process steps for a passenger 301 who checks in an item of baggage and wishes to determine whether the bag delivery service is available at their destination airport, Barcelona, using a mobile application 302” (¶ [0072]); the mobile application 302 is able to return the service availability, destination airport, number and weight (kg) of bags, flight information and a Service_Availability_ID to the passenger 301, wherein the Service_Availability_ID is a unique reference that may be used to confirm ordering the delivery service” (¶ [0073]); “bag delivery system comprises a receiver for receiving customer-related information associated with the bag and a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information” (¶ [0007]); “the passenger 301 starts the mobile application in step 310 and selects the bag delivery service in step 311. The mobile application 302 requests the passenger 301 takes a picture of their bag receipt in step 312, including the data recorded on the bag receipt. In addition, the passenger 301 must confirm their full name.” (¶ [0074]); “The Bag Delivery Service 303 extracts passenger related data from the bag tag receipt in step 317. For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data from the bag tag by optical character recognition (OCR)” (¶ [0080]).
	Thus, Guiol teaches a bag delivery system that is accessible via a user mobile application. The application is configured to query and return an indication of service availability for a given passenger, including a number of bags available for the delivery service at a destination airport. The bag delivery system may further receive a customer-related information associated with the bags (including a bag license plate number) and a customer request to re-route the bags, the customer request including a final destination; equivalent to receiving, from a user interface system selection of each of the multiple pieces of luggage associated with luggage identifying information and delivery parameters representative of passenger preferences, wherein the delivery parameters include an input of a desired destination for each of the multiple pieces of luggage.

	Wherein the luggage identifying information includes […] a status that is representative of a stage of travel; 
	Guiol teaches “The availability engine 241 may determine whether the courier company is able to provide the bag delivery service” (¶ [0062]); “service availability may be determined based on the time of day and/or the number of locations stored in the location database 243. The delivery tracking engine 242 may determine in real time the current status of each active bag delivery order. In some embodiments, the delivery status of an order may be determined based on data stored in the tracking database 246” (¶ [0063]); “A bag system 251 may provide the real time status of a bag, a list of bags on a particular flight, or a list of events detailing a bag journey” (¶ [0066]); “Airline systems 254 may store data relating to checked baggage, for example by sending the data to bag database 252. Airline systems 254 may be updated with a bag delivery status […]  the airline is notified when the bag has been delivered to the correct destination or handed off to the Courier Company which in turns take the liability for the final delivery of the bag.” (¶ [0068]); “The Bag Delivery Service 303 then sends a Bag_Status request 317 to a bag system 304 to search a Bag Database 252 for bag details corresponding to the PNR obtained from the bag tag receipt. The PNR, along with other passenger and bag related information, will have been recorded in the Bag Database 252 during check in.” (¶ [0081]); “Once the courier has collected the bag, a notification is sent to the Bag Delivery Service API 403 as Courier_Update API notification 423. The notification 423 confirms that the bag has been collected […] the notification 423 may also include an estimated delivery time from the collection location to the final destination […]  The estimated delivery time may be based upon a calculated arrival time determined by an open source journey planning API, for example the Google Maps Directions API” (¶ [0115]). 
	Thus, Guiol teaches that the system is configured to receive, store, and provide real time status information associated with each of the bags that have been checked in, including the bag associated with the passenger requesting to have their bags re-routed. The real time status of a bag may indicate a list of events detailing a bag’s journey (the bag corresponding to a PNR obtained from the bag tag receipt), such as when the bag has been handed off to a courier or when the bag has been delivered to a correct destination; equivalent to wherein the luggage identifying information includes a geographic map showing real-time geographical route traveled by multiple pieces of luggage and a status that is representative of a stage of travel. 

	Wherein, for each of the multiple pieces of luggage, the status indicates that a luggage is on a given aircraft, an estimated arrival at an airport, that the luggage is in the luggage sorting area, that the luggage is out for delivery or that the luggage is delivered; 
	Guiol teaches “A bag system 251 may provide the real time status of a bag, a list of bags on a particular flight, or a list of events detailing a bag journey” (¶ [0066]); “Airline systems 254 may store data relating to checked baggage, for example by sending the data to bag database 252. Airline systems 254 may be updated with a bag delivery status […]  the airline is notified when the bag has been delivered to the correct destination or handed off to the Courier Company which in turns take the liability for the final delivery of the bag.” (¶ [0068]); “The Bag Delivery Service 303 then sends a Bag_Status request 317 to a bag system 304 to search a Bag Database 252 for bag details corresponding to the PNR obtained from the bag tag receipt. The PNR, along with other passenger and bag related information, will have been recorded in the Bag Database 252 during check in.” (¶ [0081]).
	Thus, Guiol teaches that the system is configured to receive, store, and provide real time status information associated with each of the bags that have been checked in, including the bag associated with the passenger requesting to have their bags re-routed. The real time status of a bag may indicate a list of events detailing a bag’s journey (the bag corresponding to a PNR obtained from the bag tag receipt), such as when the bag has been handed off to a courier or when the bag has been delivered to a correct destination; equivalent to wherein, for each of the multiple pieces of luggage, the status indicates that the luggage is out for delivery and that the luggage is delivered.

	Generate, for each of the multiple pieces of luggage, one or more luggage redirection offers and transmit the one or more luggage redirection offers to the user interface system;
	Guiol teaches “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325 […] the price of bag delivery is calculated according to dynamic pricing, whereby the price of a service varies in accordance with the current demand for the service” (¶ [0091]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094]); “FIG. 4 illustrates a second example workflow showing the process if the passenger wishes to confirm ordering the bag delivery service.” (¶ [0095]); “In a first step the passenger 401 sends a confirmation to order the bag delivery service 410 via the mobile application 402” (¶ [0096]); “Finally, the Bag Delivery Service API 403 also sends a Bag_Tracking_System_Update_Receiver API request 415 to the Airline System 406 of the airline responsible for the passenger's bag, notifying the airline that the specified bag will be re-routed to be collected by a courier company at the destination airport.” (¶ [0110]).
	Thus, Guiol teaches a system configured to receive a final destination from a customer for a re-routing bag delivery service (equivalent to the delivery parameters). In response, the system may calculate a dynamic pricing for the service, present the price for the service to the customer, and receive a confirmation to order the bag delivery service; equivalent to generating, for each of the multiple pieces of luggage, one or more luggage redirection offers and transmit the one or more luggage redirection offers to the user interface system.

	Wherein the one or more luggage redirection offers is generated based on an evaluation of the delivery parameters and information received from the server from a third party system that is external to the aircraft […];  
	Guiol teaches “In some embodiments, the mobile application 210 is a third-party application which may be provided by ATI companies, such as airlines or ATI service providers that want to offer the bag delivery service. In other embodiments, the mobile application 210 may be not be provided by ATI companies but courier companies insteady […] in some embodiments, the mobile application 210 is replaced by an ordering system integrated in the airline system in case the service is provided by the airline” (¶ [0050]- ¶ [0051]); “such system should enable third parties, such as courier companies like Uber™, LyfT™, FedEx™, local taxis or any other suitable means of delivery, to take responsibility for delivering the articles of baggage” (¶ [0005]); “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325 […] the price of bag delivery is calculated according to dynamic pricing, whereby the price of a service varies in accordance with the current demand for the service” (¶ [0091]); “ the mobile application 302 may also communicate with a courier company to verify the availability and price of service based on the requested time and destination” (¶ [0092]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094]); “FIG. 4 illustrates a second example workflow showing the process if the passenger wishes to confirm ordering the bag delivery service.” (¶ [0095]); “In a first step the passenger 401 sends a confirmation to order the bag delivery service 410 via the mobile application 402” (¶ [0096]); “Finally, the Bag Delivery Service API 403 also sends a Bag_Tracking_System_Update_Receiver API request 415 to the Airline System 406 of the airline responsible for the passenger's bag, notifying the airline that the specified bag will be re-routed to be collected by a courier company at the destination airport.” (¶ [0110]).
	Thus, Guiol teaches a mobile application that may be provided by an airline system or any suitable company that may offer a bag delivery service. Further, the bag delivery system is configured to receive a final destination from a customer for a re-routing bag delivery service (equivalent to the delivery parameters). In response, the mobile application (executed by a bag delivery system server provided by the airline system) may communicate with a third party courier company (such as Uber, Lyft, FedEx, etc.) to verify the availability and price of service based on the requested time and destination. Accordingly, the system may present the price for the service to the customer, and receive a confirmation to order the bag delivery service; equivalent to wherein the one or more luggage redirection offers is generated based on an evaluation of the delivery parameters and information received from the server from a third party system that is external to the aircraft.
	Wherein the information includes price quotes, available luggage transportation service, available timing parameters, or weather conditions;
	Guiol teaches “the mobile application 302 may also communicate with a courier company to verify the availability and price of service based on the requested time and destination” (¶ [0092]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094]).
	Thus, Guiol teaches a bag delivery system configured to communicate with a third party courier company (such as Uber, Lyft, FedEx, etc.) to verify the availability and price of service based on the requested time and destination. Accordingly, the system may present the price for the service to the customer, and receive a confirmation to order the bag delivery service; equivalent to wherein the information includes price quotes and available luggage transportation service.
	Receive for each of the pieces of luggage, a selection of a luggage redirection offer from the one or more luggage redirection offers from the user interface system; 
	Guiol teaches a system configured to receive a final destination from a customer mobile application for a re-routing bag delivery service (¶ [0091]). In response, the system may calculate a dynamic pricing for the service (¶ [0091]), present the price for the service to the customer (¶ [0094]), and receive a confirmation to order the bag delivery service (¶ [0096]); equivalent to receiving for each of the pieces of luggage, a selection of a luggage redirection offer from the one or more luggage redirection offers from the user interface system.

	Generate and store, for each of the multiple pieces of luggage, luggage delivery instructions in association with the luggage identifying information based on the selected luggage redirection offer; and ;
	Guiol teaches “a bag delivery system comprises a receiver for receiving customer-related information associated with the bag and a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information” (¶ [0007]); “the passenger 401 sends a confirmation to order the bag delivery service 410 via the mobile application 402. In response to the passenger confirmation 410, the mobile application 402 sends Service_Order API request 411 to the Bag Delivery Service API 403”; “delivery order database 213 may store information related to requests for the bag delivery service made by users of the mobile application 210” (¶ [0049]); “ For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data from the bag tag by optical character recognition (OCR). Once extracted, the data may be stored in a database such as the delivery order database 226” (¶ [0080]); “The delivery order database 213 may store information related to requests for the bag delivery service made by users of the mobile application 210” (¶ [0049]).
	Thus, Guiol teaches a system configured to receive a customer request to re-route a bag including a final destination and identifying information associated with the bag, where this information may be stored in a delivery order database; equivalent to generating and store, for each of the multiple pieces of luggage, luggage delivery instructions in association with the luggage identifying information based on the selected luggage redirection offer.

	Send one or more messages to a delivery service provider system, the one or more messages containing information instructing the delivery service provider system to deliver the multiple pieces of luggage corresponding to the luggage identifying information according to the luggage delivery instructions associated with the luggage identifying information. 
	Guiol teaches “the Bag Delivery Service API 403 sends a BRS_Order API request 412 to a Baggage Reconciliation System (BRS) 404 notifying the BRS 404 that the bag associated with a particular LPN, for example LPN “123456”, should be routed to an alternative collection point, such as collection point 113. The Bag Delivery Service API 403 may also send a Courier_Order API request 413 to the Courier Company System 405 of at least one courier delivery company” (¶ [0101]); “Similarly to previous requests, the Courier Order request includes the URI for requesting the courier order. In addition, the request includes data associated with the bag to be collected and the final destination delivery details” (¶ [0103]); “In the specific example above, the request includes: the license plate number of the bag for collection, in this case “123456”; the pick-up location […] the passenger's name, “John Doo” […] and the final destination address” (¶ [0104]). 
	Thus, Guiol teaches a system configured to send a Courier Order API request to at least one courier delivery company, where the request includes identifying information for the bag and a final destination address; equivalent to sending one or more messages to a delivery service provider system, the one or more messages containing information instructing the delivery service provider system to deliver the multiple pieces of luggage corresponding to the luggage identifying information according to the luggage delivery instructions associated with the luggage identifying information.
	Although Guiol teaches that the system mobile application (executed via a system server) for submitting bag delivery service requests may be implemented as either a mobile application interface running on a mobile phone of a passenger (¶ [0049]) or an ordering system integrated into an airline system, Guiol does not explicitly teach that the system server is located in the aircraft and accessing the luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in route. 

	However, Pandya teaches the following:
An in-flight entertainment (IFE) system for redirecting or viewing status of multiple pieces of luggage on an aircraft when the aircraft is in route to a destination, the system comprising: a server located in the aircraft, the server comprising at least one processor and at least one memory programmed with executable instructions, the at least one processor configured to execute the executable instructions to : access to a luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in route […]  
	Pandya teaches “system would be implemented as part of the FIG. 13 that illustrates various computer systems interacting and interfacing with each other” (¶ [0071]); “FIG. 13 illustrates computer systems that can be used to track, record, route the luggage and the passengers [...] computers may be personal computers, thin clients, servers […]  with a local memory and storage devices” (¶ [0083]);  “Passengers may be able to change their flight plans in mid-course and request the luggage to be transported to the new destination. This could be coordinated using luggage tracking and passenger matching system” (¶ [0065]); “passengers will be able to request other services during flight from an option of new choices that may be offered by the airlines. These may include being able to request laptop/notebook computers […] or any other service as may be offered by the airlines […]” (¶ [0017]); “Baggage may also be delivered to some alternate destination chosen by the passenger if such a service is available and the passenger selects this service […] Such a service may be offered at special rates that the passengers will pay for […] Such a service may also be offered free by the passenger airline as an incentive to travel on that airline” (¶ [0030] - ¶ [0031]); “The passenger airlines may convert the cargo area in planes into additional seating area with pressurized cabin and/or may be able to convert that space into a working office like setup for the use of passengers with computer systems and other associated facilities like printers, network connections, Internet connections, mass storage devices, and the like […] passengers may be able to upload their data into secure systems of the airlines for them to be able to access information from the airlines if they choose, or be able to access the Internet directly in the flight (before, or during air travel)” (¶ [0080]).
	Thus, Pandya teaches a computer system that configured to enable an airline passenger to request a service mid-course during their flight to have their luggage be delivered to an alternate destination. The computer system may comprise personal computers and servers with local memory/storage devices, where the computer system is integrated into an aircraft; equivalent to an in-flight entertainment (IFE) system for redirecting multiple pieces of luggage on an aircraft when the aircraft is in route to a destination, the system comprising: a server located in the aircraft, the server comprising at least one processor and at least one memory programmed with executable instructions, the at least one processor configured to execute the executable instructions to : access to a luggage redirection system while the aircraft is on route to an arrival airport to reschedule or modify delivery services of the multiple pieces of luggage while a passenger is in route.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol with the teachings of Pandya by incorporating the features for integrating a computer system (server) onto an aircraft that enables a passenger to request a service to redirect the delivery of their luggage to an alternate destination during their flight, as taught by Pandya, into the system of Guiol that is configured to enable a passenger to request a service to re-route the delivery of their bags to an alternate destination via an application. One of ordinary skill in the art would have been motivated to make such a modification to the system of Guiol when one considers that such features “can be very convenient for the passengers” (¶ [0012]) and “make luggage loading and routing more convenient.” (¶ [0066]), as suggested by Pandya. 

	Although Guiol/Pandya teaches a system configured to enable a passenger to request a service to redirect the delivery of their luggage during their flight, Guiol/Pandya does not explicitly teach rescheduling or modifying delivery services based on schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight.

	High teaches the following:
	[…] reschedule or modify delivery services […] based on schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight;
	High teaches “A control circuit dynamically controls the routing of an autonomous package-delivery terrestrial vehicle configured to simultaneously carry a plurality of packages be variously delivered to a plurality of different address to accommodate a disrupted delivery of at least one of the plurality of packages” (see abstract); “the recipient may transmit a message (via an online capability, a smart phone app, a text message, and so forth as desired) to indicate their unavailability to receive a package at a particular time notwithstanding previously agreed-to scheduling […] As one simple illustration in these regards, a delivery recipient may have a doctor's appointment that is running late and hence their arrival at their home will be delayed by 30 minutes. Receiving information in these regards can be used by the control circuit 101 to detect a corresponding disrupted delivery” (¶ [0032]); “Upon detecting a disrupted delivery, and as illustrated at block 404, the control circuit can automatically respond by dynamically controlling (i.e., changing) the routing of the autonomous package-delivery terrestrial vehicle 105 to accommodate that disrupted delivery” (¶ [0033]); “rerouting can further include later routing the autonomous package-delivery terrestrial vehicle 105 back to the disrupted delivery address to effect delivery of that first package. That rerouting back to the disrupted delivery address may immediately follow delivery of the second package or may follow any number of other intervening package deliveries as appropriate to the application setting” (¶ [0034]). 	
	Thus, High teaches a system configured to detect a disrupted delivery and responsively reschedule the delivery of a package. For example, the system may detect that a recipient of a package will be unavailable to receive a package at particular time that was previously scheduled because a change in the recipient’s schedule (a doctor appointment delayed by 30 minutes). Accordingly, the system may reschedule the package to be delivered to the recipient (but for the passenger that is currently mid-course on a flight) at a later time based on this detected disrupted delivery; equivalent to rescheduling and modifying delivery services based on schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya with the teachings of High by incorporating the features for rescheduling and modifying the delivery of an item to a recipient location based on a schedule change of the recipient, as taught by High, into the system of Guiol/Pandya that is configured to enable a passenger to request a service to redirect the delivery of their luggage during their flight. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Guiol/Pandya to receive an indication that a scheduled appointment associated with an airplane passenger has been changed and rescheduling/modifying the delivery of the passenger’s luggage in response to the detected change in the scheduled meeting time. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve the customer experience and/or convenience for the customer” (¶ [0003]), as suggested by High. 


	Although Guiol/Pandya/High teaches features for receiving an indication that a scheduled appointment associated with an airplane passenger has been changed and rescheduling/modifying the delivery of the passenger’s luggage in response to the detected change in the scheduled meeting time, Guiol/Pandya/High does not explicitly teach that the meeting is along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight.

	However, Sasaki teaches the following:
	[…] schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight; 
	Sasaki teaches “a real-time, end-to-end, device-integrated protocol and system for mobile communication devices such as wireless mobile communication devices (e.g., smartphones and tablets) to proactively enhance user experience by notifying an electronic device when there is an unexpected change in an event (e.g., an appointment, a flight, etc.) due to one or more related events” (¶ [0025]); “the smart engine 122 and/or the smart alarm manager 112 combine to create an alert (e.g., text, video, sound, speech, vibration, etc.) on the electronic device 105 upon an unexpected change to the scheduling for an event based on a related event” (¶ [0030]); “if a scheduled meeting is located at an office after a scheduled flight, then current location information can be used for obtaining services information 130 for local traffic, weather and flight information. Upon arrival at the destination airport, the new local information for weather, traffic, etc. is obtained […]  based on the known estimated arrival time and the destination local traffic and weather information, the smart engine 122 determines whether a user will be on time for a scheduled event (e.g., meeting, reservations, appointment, etc.)” (¶ [0028]).
	Thus, Sasaki teaches a system wherein a user may have a scheduled meeting appointment located in an office after a scheduled flight. The system may notify a user device when there is an unexpected change in a scheduled meeting, where the unexpected change may occur while the user is in flight such that the system may retrieve current and local information to determine whether the user will be on time for the scheduled even upon arrival at the airport; equivalent to a schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya/High with the teachings of Sasaki by incorporating the features for detecting a schedule change of a passenger meeting along a path immediately following arrival at an airport, wherein the schedule change occurred while in flight, as taught by Sasaki, into the system of Guiol/Pandya/High that is configured to receive an indication that a scheduled appointment associated with an airplane passenger has been changed and rescheduling/modifying the delivery of the passenger’s luggage in response to the detected change in the scheduled meeting time. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Guiol/Pandya/High to receive an indication that an unexcepted change has occurred to a passenger meeting that was previously scheduled along a path immediately following arrival at the destination airport and rescheduling/modifying the delivery of the passenger’s luggage in response to the detected change in the scheduled meeting time. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “enhance user experience by notifying an electronic device when there is an unexpected change in an event” (¶ [0025]), as suggested by Sasaki. 

	Although Guiol teaches a system configured to provide a real time status of a bag or list of bags (¶ [0066]), Guiol/Pandya/High/Sasaki does not explicitly teach wherein the luggage identifying information includes a geographic map showing real0time geographical route traveled by the multiple pieces of luggage. 

	However, Madeira teaches the following:
	Wherein the luggage identifying information includes a geographic map showing real-time geographical route traveled by the multiple pieces of luggage […]; 
	Madeira teaches “A system, method and computer-readable medium for management and tracking of baggage on an external transportation carrier (TC) computing system” (see Abstract); “At step 1103 a request is received from a remote computing device for one or more current locations of the one or more bags. The remote computing device can be, for example, a passenger computing device or an assistant computing device. The remote computing device can also be a computing device on the TC computing system. For example, airlines can leverage the baggage management system as a complement or replacement for their own internal baggage tracking systems. The request for current locations can include information sufficient to identify the bags or the passenger, such as the passenger identifier, the baggage tags, or the baggage tag identifiers” (¶ [0089]); “At step 1106 the one or more current locations of the one or more location tracking devices are transmitted to the remote computing device in response to the request […] The current locations can be transmitted within an interface, such as a map interface, plotting the coordinates on a map. For example, if the request is received from a passenger, then a map interface can be displayed on the passenger application, with the baggage being represented by icons on the map interface” (¶ [0092]); “The user can also check the route used to carry his baggage to the airport and once baggage is in transit he can also track the location of baggage” (¶ [0112]). 
	Thus, Madeira teaches a system configured to manage and track passenger baggage. As such, the system is configured to track the current location of a plurality of pieces of baggage (each associated with baggage tags/baggage tag identifiers and passenger identifiers) and display the current route used to carry their baggage and the location/coordinates of a piece of baggage on a map interface via a passenger application; equivalent to wherein the luggage identifying information includes a geographic map showing real-time geographical route traveled by the multiple pieces of luggage.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya/High/Sasaki with the teachings of Madeira by incorporating the features for tracking the current location of a plurality of pieces of baggage (each associated with baggage identifying information) and displaying a route/coordinates of one or more pieces of baggage on a map interface via a passenger application, as taught by Madeira, into the system of Guiol/Pandya/High/Sasaki that is configured to enable a passenger to request a bag delivery service and provide a real time status of a bag via a passenger application. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Guiol/Pandya/High/Sasaki to provide, with the real time status information, a map interface displaying a route and current coordinates of a plurality of pieces of baggage associated with a passenger. One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve the customer experience and/or convenience for the customer” (¶ [0003]), as suggested by High.


Claim 6: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following:
	Wherein the user interface system is one of a seatback device, an in-seat device, and a personal electronic device. 
	Guiol teaches “a bag delivery system comprises a receiver for receiving customer-related information associated with the bag and a customer request to re-route the bag, the customer request including a final destination and a unique identifier associated with the customer-related information” (¶ [0007]); “mobile application 210 comprises, a mobile application interface running on the mobile phone of the passenger […]” (¶ [0049]).
	Thus, Guiol teaches that a passenger may submit a customer request to re-route a bag via a mobile application executing on their personal mobile phone; equivalent to wherein the user interface system is a personal electronic device. 

Claim 7: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following:
	Wherein the user interface system comprises at least one device processor and at least device memory storing an application [...];
	Guiol teaches “mobile application 210 comprises, a mobile application interface running on the mobile phone of the passenger […]” (¶ [0049]); “It will be appreciated that the mobile application 210 may be implemented on a mobile device, such as a laptop computer, a tablet computer, a personal digital assistant, a mobile telephone, or a smartphone” (¶ [0054]).
	Thus, Guiol teaches a computer that stores and executes a mobile application that enables a customer to submit requests; equivalent to a user interface system comprising at least one device processor and at least device memory storing an application.  

	[…] the application configured to receive the luggage identifying information and the delivery parameters,
	Guiol teaches “the passenger 301 starts the mobile application in step 310 and selects the bag delivery service in step 311. The mobile application 302 requests the passenger 301 takes a picture of their bag receipt in step 312, including the data recorded on the bag receipt. In addition, the passenger 301 must confirm their full name.” (¶ [0074]); “The Bag Delivery Service 303 extracts passenger related data from the bag tag receipt in step 317. For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data from the bag tag by optical character recognition (OCR)” (¶ [0080]); “mobile application displays a notification 323 to the user that the delivery service is available and requests the user enter the final destination of their bag” (¶ [0090]). 
	Thus, Guiol teaches a system comprising a mobile application (which can be replaced by an ordering system integrated into an airline system) that enables a customer to submit a bag delivery service request. The request includes a destination and a picture of the bag receipt that includes passenger name data/bag License Plate Number data; equivalent to the application configured to receive the luggage identifying information and the delivery parameters from the passenger.

	[…] display the one or more luggage redirection offers, and receive the selection of the luggage redirection offer.
	Guiol teaches “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325 […] the price of bag delivery is calculated according to dynamic pricing, whereby the price of a service varies in accordance with the current demand for the service” (¶ [0091]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094]); “FIG. 4 illustrates a second example workflow showing the process if the passenger wishes to confirm ordering the bag delivery service.” (¶ [0095]); “In a first step the passenger 401 sends a confirmation to order the bag delivery service 410 via the mobile application 402” (¶ [0096]); “Finally, the Bag Delivery Service API 403 also sends a Bag_Tracking_System_Update_Receiver API request 415 to the Airline System 406 of the airline responsible for the passenger's bag, notifying the airline that the specified bag will be re-routed to be collected by a courier company at the destination airport.” (¶ [0110]).
	The Examiner notes that, according to the Applicant’s Specification, “Delivery parameters input by the passenger may include one or more of pricing parameters, delivery service providers, delivery destinations […]” (¶ [0032], Applicant’s Specification). Thus, Guiol teaches a system configured to receive a final destination from a customer for a re-routing bag delivery service (equivalent to the delivery parameters). In response, the system may calculate a dynamic pricing for the service, present the price for the service to the customer, and receive a confirmation to order the bag delivery service; equivalent to displaying the one or more luggage redirection offers to the passenger, and receive the selection of the luggage redirection offer.

Claim 9: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following:
	Wherein the user interface system is coupled to an image capture device configured to scan the luggage identifying information, and wherein the luggage identifying information is extracted from the scan.
	Guiol teaches “To begin the availability request, the passenger 301 starts the mobile application in step 310 and selects the bag delivery service in step 311. The mobile application 302 requests the passenger 301 takes a picture of their bag receipt in step 312, including the data recorded on the bag receipt” (¶ [0074]); “Once the passenger 301 has provided a picture of their bag receipt in step 313, the mobile application 302 then sends a Service_Availability request 314 to the Bag Delivery Service 303 including the bag tag receipt data from the picture” (¶ [0076]); “The Bag Delivery Service 303 extracts passenger related data from the bag tag receipt in step 317. For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data from the bag tag by optical character recognition (OCR). Once extracted, the data may be stored in a database such as the delivery order database 226. The Bag Delivery Service 303 then performs verification checks in step 316 based on the extracted passenger related data” (¶ [0080]); “mobile application 210 comprises, a mobile application interface running on the mobile phone of the passenger” (¶ [0049]). 
	Thus, Guiol teaches a system configured to request a passenger to take a photo of their bag receipt via the mobile application running on the mobile phone of the passenger, where the system then extract luggage identifying information from the picture provided by the passenger; equivalent to wherein the user interface system is coupled to an image capture device configured to scan the luggage identifying information, and wherein the luggage identifying information is extracted from the scan.

Claim 10: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following:
	Wherein the at least one processor is further configured to obtain delivery variables from third party systems that are external to the vehicle and generate the one or more luggage redirection offers based on the delivery variables.
	Guiol teaches “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325 […]  the price of bag delivery is calculated according to dynamic pricing, whereby the price of a service varies in accordance with the current demand for the service” (¶ [0091]); “the mobile application 302 may also communicate with a courier company to verify the availability and price of service based on the requested time and destination”(¶ [0092]); “Finally, the mobile application displays the price of the service to the customer in step 326.” (¶ [0094])”; “system should enable third parties, such as courier companies like Uber™, LyfT™, FedEx™, local taxis or any other suitable means of delivery to take responsibility for delivering” (¶ [0005]).
	Thus, Guiol teaches a computer system configured to receive a final destination for a bag delivery from a customer, calculate a price for the bag delivery according to a dynamic pricing, communicating with a third party courier company to verify pricing of the service, and finally displaying the price of the service to the customer; equivalent to wherein the at least one processor is further configured to obtain delivery variables from third party systems that are external to the vehicle and generate the one or more luggage redirection offers based on the delivery variables.

Claim 12: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following: 
	Wherein the at least one processor is further configured to: receive luggage location information for luggage corresponding to the received luggage identifying information;
	Guiol teaches “the invention further comprises a bag tracking service for providing bag location information” (¶ [0013]); “The delivery tracking engine 242 may determine in real time the current status of each active bag delivery order. In some embodiments, the delivery status of an order may be determined based on data stored in the tracking database 246.” (¶ [0063]); “the tracking database 246 may store tracking data related to the last known location of a bag which is being delivered” (¶ [0064]); “Bag Delivery Service API 403 includes the bag LPN number in a number of requests to order the bag delivery service” (¶ [0100]); “Bag Delivery Service API 403 sends a BRS_Order API request 412 to a Baggage Reconciliation System (BRS) 404 notifying the BRS 404 that the bag associated with a particular LPN, for example LPN “123456”, should be routed to an alternative collection point, such as collection point 113.” (¶ [0101]); “Similarly to previous requests, the Courier Order request includes […] data associated with the bag to be collected and the final destination delivery details” (¶ [0103]).
	Thus, Guiol teaches a system comprising a delivery tracking engine and tracking database that stores tracking data related to the last known location of a bag associated with an active bag delivery order. Further, a bag delivery order/request includes identifying information associated with the bag, such as an LPN corresponding to the bag; equivalent to wherein the at least one processor is further configured to: receive luggage location information for luggage corresponding to the received luggage identifying information.

	Determining status and location information for luggage corresponding to the received luggage identifying information and store the determined status and location information in association with the received luggage identifying information, and
	Guiol teaches “The delivery tracking engine 242 may determine in real time the current status of each active bag delivery order. In some embodiments, the delivery status of an order may be determined based on data stored in the tracking database 246.” (¶ [0063]); “the tracking database 246 may store tracking data related to the last known location of a bag which is being delivered” (¶ [0064]).
	Thus, Guiol teaches a system comprising a delivery tracking engine that is configured to determine a real time current status of a bag delivery order based on the location of the bag, where the last known location of each bag is stored in the tracking database; equivalent to determining status and location information for luggage corresponding to the received luggage identifying information and store the determined status and location information in association with the received luggage identifying information.  

	Generate one or more notification messages comprising the determined status and location information and transmit the one or more notification messages to the user interface system.
	Guiol teaches “Once the courier has collected the bag, a notification is sent to the Bag Delivery Service API 403 as Courier_Update API notification 423. The notification 423 confirms that the bag has been collected. In some embodiments, the notification 423 may also include an estimated delivery time from the collection location to the final destination […] the Bag Delivery Service API 403 forwards the courier's estimated delivery time to the mobile application as App_Order_Update API notification […] the notification 424 includes confirmation that the passenger's bag has been collected and also includes an estimated delivery time at the final destination” (¶ [0115]); “Once the courier confirms that the passenger's bag is delivered to the final destination […] the mobile application displays a notification 429 to the passenger 401 confirming the bag was delivered. For example, the notification may state: “Your bag was delivered!”” (¶ [0117]). 
	Thus, Guiol teaches a system wherein a plurality of notifications may be generated and sent to a passenger mobile application indicating a status/location of their bag. For example, a notification indicating that a bag has been collected at a collection location may be sent to the passenger, and a notification indicating that the bag has been delivered to the input final destination may be sent to the passenger; equivalent to generating one or more notification messages comprising the determined status and location information and transmit the one or more notification messages to the user interface system.

Claim 13: Claim 13 recites limitations that are substantially similar and analogous to those of claim 1. Thus, claim 13 is rejected for the same reasons and rationale discussed with regards to claim 1.

Claim 17: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 17 recites limitations that are substantially similar to those of claim 6. Thus, claim 17 is rejected for the same reasons and rationale discussed with regards to claim 6. 

Claim 18: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 18 recites limitations that are substantially similar to those of claim 10. Thus, claim 18 is rejected for the same reasons and rationale discussed with regards to claim 10. 

Claim 20: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 20 recites limitations that are substantially similar to those of claim 12. Thus, claim 20 is rejected for the same reasons and rationale discussed with regards to claim 12.

Claim 21: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol teaches the following:
	Receive, prior to departure of the aircraft to the destination, a flight data comprising itinerary information of a passenger and luggage identifying information of one or more pieces of luggage checked in by the passenger, wherein the itinerary information is associated with the luggage identifying information; and 
	Guiol teaches “customer-related information is associated with the bag during check in” (¶ [0009]); “customer-related information includes a customer name, a passenger name record (PNR) and/or a license plate number (LPN)” (¶ [0010]); “bag License Plate Number (LPN)” (¶ [0080]); “During the check in process, a bag tag containing passenger- and flight-related information is associated with the checked article” (¶ [0039]); “The PNR, along with other passenger and bag related information, will have been recorded in the Bag Database 252 during check in.” (¶ [0081]);  “Flight Tracking System 407 may send a notification 416 to the Bag Delivery Service API 403 including flight information related to the passenger's flight number” (¶ [0111]), “the bag information may include the bag LPN number, the flight number, the bag weight and the destination airport of the bag” (¶ [0096]). 
	Thus, Guiol teaches a system that may associate an article (baggage) with passenger and flight related information during check in, where the passenger/customer-related information includes a customer name, passenger name record (PNR), bag license play number (LPN), and flight information (a flight number and destination); equivalent to receiving, prior to departure of the aircraft to the destination, a flight data comprising itinerary information of a passenger and luggage identifying information of one or more pieces of luggage checked in by the passenger, wherein the itinerary information is associated with the luggage identifying information. 
	 Wherein the itinerary information includes accommodation information that indicates location and identification where the passenger is staying.  
	Guiol teaches “mobile application displays a notification 323 to the user that the delivery service is available and requests the user enter the final destination of their bag” (¶ [0090]); “Once the final destination is entered by the passenger in step 324, the mobile application calculates the price of bag delivery in step 325” (¶ [0091]); “mobile application 302 may also communicate with a courier company to verify the availability and price of service based on the requested time and destination” (¶ [0091]); “if the mobile application 302 is replaced by a booking engine provided, for example, by a travel management company, the final destination can be automatically provided by this booking engine since the details of the final destination, such as the address of the hotel booked by the passenger, will be held by the same travel management company boking engine” (¶ [0093]). 
	Thus, Guiol teaches a system wherein a passenger may submit a bag delivery service request and the system may determine whether the delivery service is available for the passenger. Upon determining that the bag delivery service is available, the user may either enter the final destination or the system may automatically enter the final destination associated with the passenger’s itinerary (such as an address of the hotel booked by the passenger) that is already held by the application; equivalent to wherein the itinerary information includes accommodation information that indicates location and identification where the passenger is staying.

Claim 22: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 21. Further, Guiol teaches the following:
	Receive, from the user interface system located in the aircraft, itinerary identifying information while the aircraft is in route to the destination;
	Guiol teaches “mobile application 302 is able to query existing airport legacy systems to provide bag details and the service availability for a given passenger and airport destination via a Bag Delivery Service 303 […] the mobile application 302 is able to return the service availability, destination airport, number and weight (kg) of bags, flight information and a Service_Availability_ID to the passenger 301” (¶ [0073]); “To begin the availability request, the passenger 301 starts the mobile application in step 310 and selects the bag delivery service in step 311. The mobile application 302 requests the passenger 301 takes a picture of their bag receipt in step 312, including the data recorded on the bag receipt. In addition, the passenger 301 must confirm their full name” (¶ [0074]); “the mobile application 302 then sends a Service_Availability request 314 to the Bag Delivery Service 303 including the bag tag receipt data […] which may be from passenger authorisation or manually entered by the passenger” (¶ [0076]); “ Bag Delivery Service 303 extracts passenger related data from the bag tag receipt in step 317. For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data from the bag tag” (¶ [0080]). 
	Thus, Guiol teaches a system wherein a passenger may submit a bag delivery service request and the system may determine whether the delivery service is available for the passenger. The process includes first receiving from the passenger, via the application, bag tag receipt data that includes passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data; equivalent to receiving, from the user interface system, itinerary identifying information. 
	Determine that the itinerary information identifying information is validated against the itinerary information that is received prior to the departure;
	Guiol teaches “the mobile application 302 then sends a Service_Availability request 314 to the Bag Delivery Service 303 including the bag tag receipt data” (¶ [0076]); “The Bag Delivery Service 303 extracts passenger related data from the bag tag receipt in step 317. For example, the Bag Delivery Service 303 may extract passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data” (¶ [0080]); “The Bag Delivery Service 303 then sends a Bag_Status request 317 to a bag system 304 to search a Bag Database 252 for bag details corresponding to the PNR obtained from the bag tag receipt. The PNR, along with other passenger and bag related information, will have been recorded in the Bag Database 252 during check in” (¶ [0081]); “In step 318 the bag system API 304 performs a search of data related to stored baggage, for example by searching bag database 252 for a record matching the extracted passenger related data. If a matching bag record exists, the bag system API 304 retrieves the corresponding bag information from the database in step 319. The retrieved bag information may include the total number of checked bags, the total weight of bags, and flight information” (¶ [0082]); “The bag system API 304 then returns the bag details as an API response 320 to the Bag Delivery Service API 303. The Bag Delivery Service API 303 checks that the retrieved information associated with the PNR corresponds to the data obtained from the bag tag receipt in step 321 and, if so, the Bag Delivery Service API sends a Service_availability API response 322 to the mobile application […]  the API response 322 notifies the mobile application 302 that the bag delivery service is available to the passenger 301” (¶ [0087]). 
	Thus, Guiol teaches that the bag tag receipt data may be received and extracted by the bag delivery service, which then compares the bag tag receipt data (passenger name data, Passenger Name Record (PNR) data, flight data, and bag License Plate Number (LPN) data) to bag records stored in a bag database. As such, the bag delivery service may search the bag database for a record matching the extracted bag tag receipt data and, if there is a match found, the bag delivery service returns a response indicating that delivery service is available to the passenger; equivalent to determining that the itinerary information identifying information is validated against the itinerary information that is received prior to the departure.
	Obtain, in response to the determine, the luggage identifying information associated with the itinerary information, and cause the user interface system to display the luggage identifying information.
	Guiol teaches “mobile application 302 is able to query existing airport legacy systems to provide bag details and the service availability for a given passenger and airport destination via a Bag Delivery Service 303 […] the mobile application 302 is able to return the service availability, destination airport, number and weight (kg) of bags, flight information and a Service_Availability_ID to the passenger 301” (¶ [0073]); “The bag system API 304 then returns the bag details as an API response 320 to the Bag Delivery Service API 303. The Bag Delivery Service API 303 checks that the retrieved information associated with the PNR corresponds to the data obtained from the bag tag receipt in step 321 and, if so, the Bag Delivery Service API sends a Service_availability API response 322 to the mobile application […]  the API response 322 notifies the mobile application 302 that the bag delivery service is available to the passenger 301” (¶ [0087]).
	Thus, Guiol teaches that the bag delivery service may return a response to the passenger application indicating the service availability along with information associated with the number/weight of bags, flight information, and destination airport; equivalent to obtaining, in response to the determination, the luggage identifying information associated with the itinerary information, and cause the user interface system to display the luggage identifying information.
	Although Guiol teaches a system configured to enable a passenger to request a bag delivery service via a mobile application, Guiol does not explicitly teach that the passenger may enter the request via a user interface system located in the aircraft while the aircraft is in route to the destination.
	However, Pandya teaches the following:
	Receive, from the user interface system located in the aircraft […] information while the aircraft is in route to the destination;
	Pandya teaches “system would be implemented as part of the FIG. 13 that illustrates various computer systems interacting and interfacing with each other” (¶ [0071]); “FIG. 13 illustrates computer systems that can be used to track, record, route the luggage and the passengers [...] computers may be personal computers, thin clients, servers […]  with a local memory and storage devices” (¶ [0083]); “Passengers may be able to change their flight plans in mid-course and request the luggage to be transported to the new destination. This could be coordinated using luggage tracking and passenger matching system” (¶ [0065]); “The passenger airlines may convert the cargo area in planes into additional seating area with pressurized cabin and/or may be able to convert that space into a working office like setup for the use of passengers with computer systems and other associated facilities like printers, network connections, Internet connections, mass storage devices, and the like […] passengers may be able to upload their data into secure systems of the airlines for them to be able to access information from the airlines if they choose, or be able to access the Internet directly in the flight (before, or during air travel)” (¶ [0080]).
	Thus, Pandya teaches a computer system that configured to enable an airline passenger to request a service mid-course during their flight to have their luggage be delivered to an alternate destination. The computer system may comprise personal computers and servers with local memory/storage devices, where the computer system is integrated into an aircraft; equivalent to receiving, from the user interface system located in the aircraft information while the aircraft is in route to the destination.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol with the teachings of Pandya by incorporating the features for integrating a computer system (server) onto an aircraft that enables a passenger to request a service to redirect the delivery of their luggage to an alternate destination during their flight, as taught by Pandya, into the system of Guiol that is configured to enable a passenger to request a service to re-route the delivery of their bags to an alternate destination via an application. One of ordinary skill in the art would have been motivated to make such a modification to the system of Guiol when one considers that such features “can be very convenient for the passengers” (¶ [0012]) and “make luggage loading and routing more convenient.” (¶ [0066]), as suggested by Pandya. 

Claim 23: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 23 recites limitations that are substantially similar to those of claim 21. Thus, claim 23 is rejected for the same reasons and rationale discussed with regards to claim 21. 

Claims 2 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Pandya et al. U.S. Publication No. 2003/0141411A1, hereafter known as Pandya, in further view of High et al. U.S. Publication No. 2017/0236092A1, hereafter known as High, in further view of Sasaki et al. U.S. Publication No. 2013/0252591A1, hereafter known as Sasaki, in further view of de Almeida Madeira U.S. Publication No. 2020/0364649A1, hereafter known as Madeira, in further view of Hendrickson U.S. Publication No. 2011/0040655A1, hereafter known as Hendrickson.

Claim 2: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol/Pandya/High/Sasaki/Madeira does not explicitly teach, however Hendrickson does teach, the following:

Wherein the at least one processor is further configured to automatically send the one or more messages to the delivery service provider system when communication connectivity is available with systems external to the vehicle.
	Hendrickson teaches a “real time management system for marketing to customers and vendors with customer purchasing and preference data in specific consumer markets including restaurant, retail, travel, hospitality” (Abstract); “providing a web-based, pos-based, and mobile device-based Precision Gifting™ and Precision Purchasing™ system and online central database customer profile management system that, in restaurant, retail, travel, hospitality, and entertainment embodiments, interfaces with vendor and banking computer systems […]  In a travel embodiment, the customer's affinities are used to propose travel packages” (¶ [0023]); “Interfaces to the system described above may be provided in vehicles such as automobiles, airplanes […] For example, a touch screen interface” (¶ [0130]), “behind the touch screen surface, is a flat hard-drive that can store large quantities of information. Fully equipped with a speedy processor, this mini-computer allows the device to connect to the application described above” (¶ [0132]); “FIGS. 17A-17C illustrated embodiments of an airplane seat cover modified to include the mobile marketing interface“ (¶ [0059]).
	Further, Hendrickson teaches “FIGS. 10A-10C together illustrate a flow diagram showing the process flow of an embodiment of the invention for application in a hospitality environment […] once the hospitality event has been set (e.g., hassle-free luggage service including express mail courier service delivery of luggage to a member's preferred destination)” (¶ [0118]); “FIG. 10B illustrates the logic flow in an exemplary hospitality embodiment. As illustrated, at 1015 a member is input or selected and the order preference for arrangements and/or restrictions is set […] By way of example, if the customer selects hassle-free luggage service (1016), the customer specifies at 1017 the vendor-approved preferences for arrangements and/or restrictions for the customer's luggage pick-up and delivery. An express mail carrier or other delivery service vendor receives the order at 1018 and delivers a price estimate to the TES. TES then calculates the price estimate, notifies customers of the estimated price, and awaits each customer's approval […] The TES then confirms the order and price estimate at 1021 and sends a request for real-time service availability. At 1022, the receiving vendor confirms the service availability for the customer […] vendor sends confirmation through the TES to the customer at 1023 and awaits payment approval.” (¶ [0119]); “invention may also be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network” (¶ [0068]); “personal computer 120 may operate in a networked environment using logical connections to one or more remote computers” (¶ [0073]);  “Precision Gifting™ and Precision Purchasing™ system and online central database customer profile management system that, in restaurant, retail, travel, hospitality, and entertainment embodiments, interfaces with vendor and banking computer systems” (¶ [0023]).
	Thus, Hendrickson teaches a system comprising a POS based touch screen interface (comprising a processor) that may be provided in an airplane, where the interface may be integrated into an airplane seat cover and linked with the system (and remote computers linked to the system) via a communications network. Further, the system may interface with vendor and banking systems. As such, a customer may input a request with preferences for a hassle free luggage service, via the touch screen interface, and a carrier/delivery service vendor that is part of the network may subsequently receive the order via the network; equivalent to wherein the at least one processor is further configured to automatically send the one or more messages to the delivery service provider system when communication connectivity is available with systems external to the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya/High/Sasaki/Madeira with the teachings of Hendrickson by incorporating the features for implementing an interface in an airplane seat that is connected to a content distribution system via a network and enables customers to submit luggage delivery requests that are provided to delivery service vendor systems via the network, as taught by Hendrickson, into the system of Guiol/Pandya/High/Sasaki/Madeira that enables passengers to request baggage re-routing delivery services via a mobile application or airline system. One of ordinary skill in the art would have been motivated to modify the system of Guiol/Pandya/High/Sasaki/Madeira to implement the mobile application into a touch screen interface installed on an airplane seat which enables customers to send baggage delivery requests to courier company systems via a network with the purpose to “enhance the ease of access to […] services” (¶ [0149]), as suggested by Hendrickson. Further, one of ordinary skill in the art would have recognized that the teachings of Hendrickson are compatible with the system of Guiol/Pandya/High/Sasaki/Madeira as they share capabilities and characteristics; namely, they are both systems directed towards facilitating luggage delivery services via a network. 
	
Claim 14: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 14 recites limitations that are substantially similar to those of claim 2. Thus, claim 14 is rejected for the same reasons and rationale discussed with regards to claim 2. 

Claims 5 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Pandya et al. U.S. Publication No. 2003/0141411A1, hereafter known as Pandya, in further view of High et al. U.S. Publication No. 2017/0236092A1, hereafter known as High, in further view of Sasaki et al. U.S. Publication No. 2013/0252591A1, hereafter known as Sasaki, in further view of de Almeida Madeira U.S. Publication No. 2020/0364649A1, hereafter known as Madeira, in further view of Alandt et al. U.S. Publication No. 2019/0156337A1, hereafter known as Alandt.  

Claim 5: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. 
	Although Guiol teaches (¶ [0103]-¶ [0104]) a system configured to communicate customer baggage re-routing requests to a courier company system to perform a delivery of the customer’s baggage to an input final destination (equivalent to sending messages to a delivery service provider system); Guiol/Hendrickson does not explicitly teach wherein the one or more messages are queued in the at least one data store and sent to the delivery service provider system once the aircraft lands, wherein communication connectivity is not available with system external to the vehicle until the vehicle lands.

	However, Alandt teaches the following:
Wherein the one or more messages are queued in the at least one data store and sent to the delivery service provider system once the aircraft lands, wherein communication connectivity is not available with system external to the vehicle until the vehicle lands. 
	Alandt teaches “In the non-limiting embodiment or aspect of the system 1000 shown in FIG. 1, the merchant system 102 may not be able to communicate with a transaction processing server 106 associated with a transaction service provider and/or an acquirer system 104 associated with an acquirer […] . The merchant system 102 may normally communicate with the transaction processing server 106 using a wired or wireless communication. The communication between the merchant system 102 and the transaction processing server 106 may be interrupted […] In one specific example, the merchant system 102 may be associated with a merchant on an airplane or cruise ship that, at least for a period of time, is unable to communicate with the transaction processing server 106, such as while in the air or sailing at a remote location in the ocean” (¶ [0058]); “although the merchant system 102 may not be able to communicate with the transaction processing server 106, the user device 100 may still initiate transactions with the merchant system 102. FIG. 2 shows deferred authorization transactions 200 collected by the merchant system 102 while the merchant system 102 is unable to communicate with the transaction processing server 106. The deferred authorization transactions 200 may be arranged in a database or any other type of data structure.” (¶ [0059]); “the merchant system 102 may collect deferred authorization transactions 200, such as the five deferred authorization transactions 200 […] The deferred authorization transactions 200 may include account data and any other data required to process the transaction (transaction data) once the merchant system 102 is again able to communicate with the transaction processing server” (¶ [0060]); “After the airplane has landed and Jane has left the airplane, the merchant system 102 is reconnected with the acquirer system 104 […] the merchant system 102 communicates a transaction processing request with the transaction data associated with the transaction between Jane and Airliner A (the user device 100 and the merchant system 102) […]  acquirer system 104 communicates the transaction processing request including the deferred authorization indicator 202 to a transaction processing server” (¶ [0078]); “ the term “server” may refer to or include one or more processors or computers, storage devices, or similar computer arrangements that are operated by or facilitate communication and processing for multiple parties in a network environment”(¶ [0055]).
	Thus, Alandt teaches a system comprising a user device (but for the customer interface of Guiol/Hendrickson) that may initiate a transaction with a merchant system associated with a merchant on an airplane (but for the content distribution system of Guiol/Hendrickson). While the airplane is in flight, the merchant system may not be able to connect with a transaction processing server (but for the courier company system). Thus, the merchant system is configured to collect, store, and arrange the deferred authorization transactions in a database until the airplane lands. Once the airplane lands, the merchant system may reconnect to a network and communicate the collected transactions to a transaction processing server; equivalent to wherein the one or more messages are queued in the at least one data store and sent to the delivery service provider system once the aircraft lands, wherein communication connectivity is not available with system external to the vehicle until the vehicle lands.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya/High/Sasaki/Madeira with the teachings of Alandt by incorporating the capabilities of the merchant system configured to store information (in a database) associated with a customer transaction when network connection is unavailable (such as during a flight) and communicate the stored transaction information to a transaction processing server when the airplane lands and the merchant system reconnects to the transaction processing server via the network, as taught by Alandt.  One of ordinary skill in the art would have recognized that by incorporating such features, as taught by Alandt, the system of Guiol/Pandya/High/Sasaki/Madeira would be further configured to receive a customer luggage re-routing request via the interface installed in an airplane seat while in flight, store the customer request (and associated identifying information) in a database until the system reconnects to the network, and communicate the re-routing request  the courier company system upon landing and reconnecting to the network. One of ordinary skill in the art would have been motivated to make this modification when one considers that such a modification would result in “an improved system and method that allows for deferred […] transactions to be processed” (¶ [0003]), as suggested by Alandt. 

Claim 16: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 16 recites limitations that are substantially similar to those of claim 5. Thus, claim 16 is rejected for the same reasons and rationale discussed with regards to claim 5. 

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Pandya et al. U.S. Publication No. 2003/0141411A1, hereafter known as Pandya, in further view of High et al. U.S. Publication No. 2017/0236092A1, hereafter known as High, in further view of Sasaki et al. U.S. Publication No. 2013/0252591A1, hereafter known as Sasaki, in further view of de Almeida Madeira U.S. Publication No. 2020/0364649A1, hereafter known as Madeira, in further view of Malinofsky et al. U.S. Publication No. 2019/0139017, hereafter known as Malinofsky. 

Claim 8: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 7. Further, Guiol/Pandya/High/Sasaki/Madeira does not teach, however Malinofsky does teach the following:
	Wherein the luggage identifying information is retrieved based on an electronic boarding pass stored in the at least one device memory. 
	Malinofsky teaches “Ticket information, such as an airline boarding pass may be stored on a mobile device” (see abstract); “a method of facilitating interaction between a ticket holder and a self-service function related to the ticket, comprising the steps of: detecting by a mobile device proximity to a self-service function, the mobile device having stored thereon information relating to the ticket and the self-service function being related to the ticket, activating an application on the mobile device, the application being related to the self-service function” (¶ [0008]); “application queries ticket information stored on the mobile device and communicates the ticket information to a remote server. The remote server, in response to receipt of the ticket information provides information relating to the self-service function to the application for presentation to the user of the mobile device” (¶ [0013]); “the self-service function is a bag drop and the information relating to the ticket is a boarding pass, passenger information in the boarding pass is communicated to a departure control system. The departure control system may determine whether baggage relating to the boarding pass is eligible for bag drop” (¶ [0014]); “Where a mobile boarding pass is stored on the device, the app will identify from the stored passenger related data whether or not the passenger has checked in a bag and, if so, how many” (¶ [0034]).
	Thus, Malinofsky teaches a system configured to retrieve a mobile boarding pass stored on a user mobile device and determine whether there is checked in baggage associated with the mobile boarding pass; equivalent to wherein the luggage identifying information is retrieved based on an electronic boarding pass stored in the at least one device memory.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Guiol/Pandya/High/Sasaki/Madeira with the teachings of Malinofsky by incorporating the feature for extracting passenger related data from a boarding pass stored on a passenger’s mobile device in order to determine whether there are any bags associated with the passenger, as taught by Malinofsky, into the system of Guiol/Pandya/High/Sasaki/Madeira that is configured to extract luggage identifying information from an image submitted by a passenger in order to identify a bag associated with the passenger. One of ordinary skill in the art would have recognized that that such a modification would further enable the system of Guiol/Pandya/High/Sasaki/Madeira to extract passenger information from an electronic boarding pass stored on a passenger’s mobile device and utilize the extracted information to verify whether there is a bag associated with the passenger (See Guiol ¶ [0080] -¶ [0082]). One of ordinary skill in the art would have been motivated to make this modification with the purpose to further “improve reliability” of the system, as suggested by Malinofsky. 

Claims 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Guiol et al. U.S. Publication No. 2021/0201218A1, hereafter known as Guiol, in view of Pandya et al. U.S. Publication No. 2003/0141411A1, hereafter known as Pandya, in further view of High et al. U.S. Publication No. 2017/0236092A1, hereafter known as High, in further view of Sasaki et al. U.S. Publication No. 2013/0252591A1, hereafter known as Sasaki, in further view of de Almeida Madeira U.S. Publication No. 2020/0364649A1, hereafter known as Madeira, in further view of Duschl et al. U.S. Publication No. 2017/0228667A1, hereafter known as Duschl. 

Claim 11: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 1. Further, Guiol/Pandya/High/Sasaki/Madeira does not explicitly teach, however Duschl does teach the following:
	Wherein the at least one processor is further configured to receive itinerary information for the passenger, determine travel variables based on the itinerary information, and generate the one or more luggage redirection offers based on the travel variables. 
	Duschl teaches “systems and computer program products for generation of personalized travel proposals are provided. A system may retrieve a travel itinerary associated with a user and may obtain status information (e.g., delays in connecting flights, weather delays, traffic delays, etc.). The system may analyze the status information to determine an impact to the travel itinerary and may generate one or more update proposals to alleviate the impact on the travel itinerary” (¶ [0010]); “examples of interactions where the travel analysis server 220 may assist a passenger with their travel experience may include alerting the user about the status of their checked bag and allowing them to take action in the event the delivery of the checked bag is delayed (e.g. was scanned onto their scheduled flight or was scanned onto a later flight and will arrive at the airport one hour after the passenger does, so the passenger can input delivery address)” (¶ [0035]); “In the event of an issue that causes the baggage to arrive at the destination after the passenger, the system may allow the user to input their contact information for later final destination delivery” (¶ [0015]); “the system 100 has one or more central processing units (processors)” (¶ [0020]).

	Thus, Duschl teaches a computer system (comprising a processor) configured to retrieve a travel itinerary associated with a user, obtain status information (e.g., delays in connecting flights, weather delays, traffic delays, etc.), analyze the status information to determine an impact to the travel itinerary, and generate one or more update proposals to alleviate the impact on the travel itinerary. For example, the system may determine that a user’s bag is delayed and scheduled to arrive after the user (in accordance with the itinerary), and responsively alert the user so that the user may input a final destination at which the baggage may be delivered; equivalent to wherein the at least one processor is further configured to receive itinerary information for the passenger, determine travel variables based on the itinerary information, and generate the one or more luggage redirection offers based on the travel variables.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Guiol/Pandya/High/Sasaki/Madeira with the teachings of Duschl by incorporating the features for to retrieve a travel itinerary associated with a user, obtain status information associated with the itinerary, analyze the status information to determine an impact to the travel itinerary, and generate one or more update proposals based on the impacts to the travel itinerary (such as an offer to deliver user baggage that been delayed to a user specified final destination), as taught by Duschl. One of ordinary skill in the art would have been motivated to make this modification with the purpose to help “alleviated the impact on the travel itinerary” (¶ [0010]) of the passenger, as suggested by Duschl. 

Claim 19: Guiol/Pandya/High/Sasaki/Madeira teaches the limitations of claim 13. Further, claim 19 recites limitations that are substantially similar to those of claim 11. Thus, claim 19 is rejected for the same reasons and rationale discussed with regards to claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                    /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628